Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8, drawn to a method for synthesizing a novel alcohol amine, classifiable in C07C213/08.
Claims 9, drawn to an alcohol amine, classifiable in C07C213/10.
Claims 10, drawn to an application of the alcohol amine in a cement grinding aid, classifiable in C07C215/08.

Groups 1 and 3 are directed to related processes. The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. The method for synthesizing a novel alcohol amine and an application of the alcohol amine in a cement grinding aid use different reagents, form different products and have different functions. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Groups 2 and 3 are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case an alcohol amine can be used for producing pharmaceuticals.
	Groups 1 and 2 are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  The product of Group 2 can be made by other methods, for example through solid phase synthesis.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.
Therefore, it would impose an undue burden on the Examiner and the Patent Office’s resources to examine the instant application if unrestricted.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
During a telephone conversation with Justin King a provisional election was made to prosecute the invention of Group I, claims 1-8. Affirmation of this election must be made by applicant in replying to this Office action. Claims 9-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. As a result, claims 1-8 are being examined in this Office Action.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image1.png
    81
    463
    media_image1.png
    Greyscale


Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 1/28/2021. It is noted, however, that applicant has not filed a certified copy of the 2021101222288 application as required by 35 U.S.C. 119(b).


Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The claims are rejected because the compounds in the synthesis reaction are not clearly defined. Applicant’s specification does not give the metes and bounds, definitions or clear terminology for applicant’s compound terms for “tertiary amine (R-OH)”, “bromoethanolamine”, “cyanoethanolamine”, “carboxylolamine” or “novel alcohol amine (NAA) with an extended main carbon chain”. These compound terms are not IUPAC names, nor do they correspond to applicant’s exemplified compounds in their specification. 
As one example, applicant’s claim 2 states “the hydroxyl group in the tertiary amine is substituted with a halogen atom”. The product of this substitution reaction would be a halogenated tertiary amine. But applicant’s claim 1 refers to the product of this reaction as a “bromoethanolamine”. The term “bromoethanolamine” infers the presence of an alcohol in the compound and is not an IUPAC compound name, nor is it a common term in chemistry, nor does it describe a tertiary amine derivative. Furthermore, applicant’s specification does not clearly define what applicant means by a “bromoethanolamine”. 
Thus one of ordinary skill in the art, would not know what is encompassed by applicant’s terms: “tertiary amine (R-OH)”, “bromoethanolamine”, “cyanoethanolamine”, “carboxylolamine” or “novel alcohol amine (NAA) with an extended main carbon chain”. Applicant’s claim 1’s synthetic transformations are rejected as not being clearly defined, confusing and indefinite.
The examiner suggests applicant include a reaction scheme in claim 1, clearly labelling the compounds in the reaction scheme according to the reagents and products recited in claim 1 and the synthetic transformation, e.g. label compounds in the included reaction scheme to correspond to the synthesized compounds and reagents recited in claim 1.
See the reaction scheme below for an example of a possible reaction scheme the applicant could include in claim 1:

    PNG
    media_image2.png
    534
    644
    media_image2.png
    Greyscale

Furthermore, claim 2 is rejected as not being further limiting with regard to claim 2’s language “the hydroxyl group in the tertiary amine is substituted with a halogen atom”.
Claim 1 recites the use of the reagent “hydrobromic acid” and the formation of a “bromoethanolamine”, which limits claim 2’s “halogen atom” to a bromine and not to the broader term “halogen atom”.
Thus the “halogen atom” limitation in claim 2 is not further limiting since only bromine is recited in claim 1 as applicant’s invention.
The dependent claims are rejected as being dependent on claim 1. Appropriate correction is required.
Art of Interest
The examiner notes the following art of interest: 
Townsend et al. (Tetrahedron (1991), 47(14-15), 2591-602). 
Townsend et al. teaches the following synthetic reaction scheme which converts ethanolamine to a carboxylated amine, in 5 steps, which extends the carbon chain by one carboxylated unit (see Scheme II on page 2593 and experimental section).

    PNG
    media_image3.png
    344
    886
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    252
    656
    media_image4.png
    Greyscale


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658